DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/139,219 on May 3, 2021. Please note: Claims 1, 9 and 17 have been amended, and claims 8, 21 and 22 have been cancelled. Claims 1-7, 9-20 and 23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-16 are objected to because of the following informalities:
	In Claims 10-16: “the shield line” should read “the first shield line” or “the second shield line” because it is unclear which of the shield lines recited in claim 9 is being referred to. For the purposes of furthering prosecution, the Examiner is interpreting “the shield line” as reading “the first shield line”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 20050264498 A1) in view of Kajiyama et al. (US 20100053042 A1), hereinafter Kajiyama, in further view of Fujita (US 20120229438 A1), and in further view of Kim (US 20140118232 A1).

Regarding Claim 1, Asano teaches:
A display device (FIG. 9) comprising:
a first pixel in a first column and a first row (See FIG. 9: Pixel(M,N)), the first pixel including a plurality of first pixel transistors (FIG. 9: 105, 106); 
a second pixel in the first column and a second row adjacent to the first row (See FIG. 9: Pixel(M+1, N)), the second pixel including a plurality of second pixel transistors (FIG. 9: 105, 106);
a first data line extending in a first direction in the first column and connected to the first pixel in the first column (See FIG. 9: SGL101 in the first column and connected to the first pixel Pixel(M, N) in the first column);
a second data line spaced apart from and parallel to the first data line in the second column and connected to a third pixel in a second column (See FIG. 9: SGL102 in the second column and connected to a third pixel Pixel(M, N+1) in a second column);
a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels (See FIG. 9: a driving voltage line VCCL101 extending in the first direction between the first and second data lines SGL101 and SGL 102 in the first column and providing a first power voltage to the first and second pixels), wherein the driving voltage line includes a first portion connected to a first transistor of the plurality of first pixel transistors of the first pixel, and a second portion connected to a second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel (See FIG. 9: VCCL101 includes a first potion (a top portion) connected to 105 in Pixel(M,N) and a second portion (a bottom portion) connected to 105 in Pixel(M+1,N)); and
a shield line extending in the first direction (See FIG. 9: VCCL(102); See paragraph [0073]; See paragraph [0103], lines 12-16),
wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage (See FIG. 9: VCCL101 is disposed between SGL101 and SGL102 and SGL102  is between VCCL101 and VCCL(102) so that SGL101, VCCL101, SGL102 and VCCL(102) are spaced apart from each other as listed in a second direction crossing the first direction).
Asano does not explicitly teach:
the second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column;
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel so that a first transistor of the plurality of first pixel transistors of the first pixel is adjacent to the first data line, and a second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line;
wherein the driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other,
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line, and
wherein the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column.
However, in the same field of endeavor, image display devices (Kajiyama, Abstract), Kajiyama teaches:
	A display device (FIG. 1) comprising: 
a first pixel in a first column and a first row (See FIG. 1: a first pixel in a first column PRO and a first row PLI), the first pixel including a plurality of first pixel transistors (See FIG. 2: T1-T3); 
(See FIG. 1: a second pixel in the first column PRO and a second row PLI adjacent to the first row PLI), the second pixel including a plurality of second pixel transistors (See FIG. 2: T1-T3); 
a first data line extending in a first direction in the first column and connected to the first pixel in the first column (FIG. 1: DTLo extending in a first (y) direction in the first column and connected to the first pixel in the first column); 
a second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column (FIG. 1: DTLe spaced apart from and parallel to DTLo in the first column and connected to the second pixel in the first column); 
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel (See FIG. 4, illustrating an arrangement of the plurality of second pixel transistors of the second pixel; See FIG. 3, illustrating an arrangement of the plurality of first pixel transistors of the first pixel; Comparing FIGS. 3 and 4, the arrangement in a second direction crossing the first direction of the pixels transistors in the first and second pixels are opposite) so that a first transistor (FIG. 2: T1) of the plurality of first pixel transistors of the first pixel is adjacent to the first data line (See FIG. 3: T1 is adjacent to DTLo), and a second transistor (FIG. 2: T1), corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line (See FIG. 4: T1 is adjacent to DTLe);
a driving voltage line extending in the first direction in the first column and providing a first power voltage (See FIG. 1: a driving voltage line (leftmost PWL) extending in the first direction and providing a first power voltage); and
a power line extending in the first direction (FIG. 1: a power line (PWL) extending in the first (y) direction to the right of the first pixel),
wherein the first data line is disposed between the driving voltage line and the second data line and the second data line is between the driving voltage line and the power line so that the driving voltage line, the first data line, the second data line and the power line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column (See FIG. 1: DTLo is disposed between the leftmost PWL and DTLe and DTLe is between the leftmost PWL and the power line PWL so that the leftmost PWL, DTLo, DTLe and the power line PWL are spaced apart from each other as listed in a second direction crossing the first direction, in the first column; See also FIGS. 3 and 4, showing this arrangement in the first column).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Asano) so the second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column, while adopting the opposite arrangement of the transistors in the first and second pixel (as taught by Kajiyama). In other words, it would have been obvious to arrange the first and second data lines of Asano in the manner of the first and second data lines of Kajiyama, where the power line of Kajiyama is analogous to the shield line of Asano. Doing so would allow for the display device to execute a display control for the odd-numbered pixel rows and a display control for the even-numbered pixel rows in parallel (See Kajiyama, paragraph [0061], lines 3-13).
Asano in view of Kajiyama does not explicitly teach:
a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, 
wherein the driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other, and 
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line; and
wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction.
However, in the same field of endeavor, electro-optical devices (Fujita, Abstract), Fujita teaches:
a driving voltage line extending in the first direction between first and second data lines in a first column (See FIG. 12: 81a extending in a first direction (y) between first and second data lines 114 in a first column) and providing a first power voltage to the first and second pixels (See paragraph [0090] and paragraph [0124]: potential Vel is provided to the first and second pixels via 81a; See paragraph [0012]: By making the constant potential Vel available for use by the first and second pixels to provide shielding functions, 81a provides a first power voltage to the first and second pixels; See paragraph [0136]: Furthermore, as shown in FIG. 12, by overlapping the holding capacity 135 with a part of 81a, the constant potential Vel is provided to the first and second pixels in order to strengthen the shielding function for the overlapped portion),
wherein the driving voltage line includes a first portion overlapping a first transistor of a plurality of first pixel transistors (See FIG. 2: 140) of the first pixel and connected to the first transistor, a second portion overlapping a second transistor (See FIG. 2: 140), corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and connected to the second transistor and a third portion connecting the first portion to the second portion (See annotated FIG. 12 below: the driving voltage line 81a includes a first portion labeled “1” overlapping a first transistor 140 of a plurality of first pixel transistors of the first pixel, a second portion labeled “2” overlapping a second transistor 140, corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and a third portion labeled “3” connecting the first portion to the second portion) (See paragraph [0139], last five lines: Since 81a is connected to power supply line 116, which is connected to each of the pixel transistors, the first and second portion are also connected to the first transistor and second transistor), and 
wherein the first portion of the driving voltage line is closer to the first data line than the second data line (See annotated FIG. 12 below: the first portion labeled “1” is closer to the first data line 114 (leftmost in the figure) than the second data line (rightmost in the figure). Specifically, a distance between “1” and the first data line 114 is less than a distance between “1” and the second data line 114. Furthermore, a distance between “1” and the first data line 114 is less than a distance between the first data line 114 and the second data line 114), and the second portion of the driving voltage line is closer to the second data line than the first data line (See annotated FIG. 12 below: the second portion labeled “2” is closer to the second data line 114 (rightmost in the figure) than the first data line 114 (leftmost in the figure). Specifically, a distance between “2” and the second data line 114 is less than a distance between “2” and the first data line 114. Furthermore, a distance between “2” and the second data line 114 is less than a distance between the first data line 114 and the second data line 114).

    PNG
    media_image1.png
    805
    533
    media_image1.png
    Greyscale

(as taught by Asano in view of Kajiyama) by including a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, wherein the driving voltage line includes the claimed first, second and third portions (as taught by Fujita), resulting in the driving voltage line being disposed between the first data line and the second data line and the second data line being between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column (As shown in FIG. 12 of Fujita, the driving voltage line is between the pixel and the data line 114. Therefore, by implementing the driving voltage line in this manner into the arrangement taught by Asano in view of Kajiyama, the first data line, the driving voltage line, the second data line and the shield line would be disposed in the claimed manner in the first column). Doing so would allow for the driving voltage line to shield the pixels from noise generated from the data lines (See Fujita, paragraph [0098]).
	Asano in view of Kajiyama, and in further view of Fujita does not explicitly teach:
	wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	A driving voltage line (172) includes a third portion that extends in an inclined direction intersecting a first direction and a second direction crossing the first direction to connect a first portion and a second portion with each other (See annotated FIG. 4 below: 172 includes a third portion that extends in an inclined direction intersecting a first direction (a vertical direction) and a second direction (a horizontal direction) crossing the first direction to connect a first portion (a top portion) and a second portion (a bottom portion) with each other).

    PNG
    media_image2.png
    826
    568
    media_image2.png
    Greyscale

a device which differed from the claimed device by the substitution of the third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Kim teaches the substituted element of a third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Their functions were known in the art to dispose a driving voltage line parallel to a data line (See the above discussed figures of Fujita; See Kim, paragraph [0040]). The arrangement of the third portion taught by Asano in view of Kajiyama, and in further view of Fujita could have been substituted with the third portion extending in the claimed manner, as taught by Kim and the results would have been predictable and resulted in the third portion extending in an inclined direction while remaining parallel to the data line. For instance, the inclined third portion could have been placed in the location illustrated in annotated FIG. 12 of Fujita below to connect the first and second portion to each other.

    PNG
    media_image3.png
    805
    533
    media_image3.png
    Greyscale



Regarding Claim 2, Asano in view of Kajiyama, in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Asano teaches:
The display device of claim 1, further comprising: a voltage line providing a substantially constant voltage, wherein the shield line is electrically connected to the voltage line (See paragraph [0102], lines 1-7; Therefore, a voltage line (e.g., the voltage line connecting VCCL101 to VCCL10n) has a substantially constant voltage (VCC), wherein the shield line (VCCL(102)) is electrically connected to the voltage line).

Regarding Claim 3, Asano in view of Kajiyama, in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Asano in view of Kajiyama, in further view of Fujita, and in further view of Kim teaches:
The display device of claim 1, wherein the shield line is electrically connected to the driving voltage line (See Asano, paragraph [0102], lines 1-7; See Fujita, paragraph [0124]: 81a and 116 are both connected to Vel, and are therefore electrically connected; As shown in FIG. 2 of Fujita, the power supply line 116 is analogous to the power supply potential lines of Asano).

Regarding Claim 4, Asano in view of Kajiyama, in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Asano in view of Kajiyama, in further view of Fujita, and in further view of Kim teaches:
The display device of claim 3, wherein the driving voltage line and the shield line are provided on the same layer (See Fujita, FIG. 13, showing that the driving voltage line 81a and the power line 116 are on the same layer (second interlayer insulating layer 12). Therefore, as combined with Asano in view of Kajiyama, in which the shield line is analogous to the power line 116, Asano in view of Kajiyama, and in further view of Fujita teaches this limitation).

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Kajiyama, in further view of Choi (US 20060103611 A1), in further view of Fujita, and in further view of Kim.

Regarding Claim 17, Asano teaches:
A display device (FIG. 9) comprising:
a pixel unit including a matrix of pixels, wherein the pixel unit includes a plurality of pixel areas (See paragraph [0101], lines 1-3; See FIG. 9, showing a plurality of pixel areas), and wherein each of the pixel areas comprises:
	a first pixel in a first column and a first row (See FIG. 9: Pixel(M,N)), the first pixel including a plurality of first pixel transistors (FIG. 9: 105, 106); 
	a second pixel in the first column and a second row adjacent to the first row (See FIG. 9: Pixel(M+1, N)), the second pixel including a plurality of second pixel transistors (FIG. 9: 105, 106);
a first data line extending in a first direction in the first column and connected to the first pixel (See FIG. 9: SGL101 in the first column and connected to the first pixel Pixel(M, N));
a second data line spaced apart from and parallel to the first data line in the second column and connected to a third pixel (See FIG. 9: SGL102 in the second column and connected to a third pixel Pixel(M, N+1)); 
a driving voltage line having a first power voltage and extending in the first direction between the first and second data lines (See FIG. 9: a driving voltage line VCCL101 extending in the first direction between the first and second data lines SGL101 and SGL 102 in the first column and providing a first power voltage to the first and second pixels), wherein the driving voltage line includes a first portion connected to a first transistor of the plurality of first pixel transistors of the first pixel, and a second portion connected to a second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel (See FIG. 9: VCCL101 includes a first potion (a top portion) connected to 105 in Pixel(M,N) and a second portion (a bottom portion) connected to 105 in Pixel(M+1,N)); 
a shield line extending in the first direction (See FIG. 9: VCCL(102); See paragraph [0073]; See paragraph [0103], lines 12-16),
(See paragraph [0073]; See paragraph [0103], lines 12-16), and
wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in a second direction crossing the first direction (See FIG. 9: VCCL101 is disposed between SGL101 and SGL102 and SGL102  is between VCCL101 and VCCL(102) so that SGL101, VCCL101, SGL102 and VCCL(102) are spaced apart from each other as listed in a second direction crossing the first direction).
Asano does not explicitly teach:
the second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column;
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel so that a first transistor of the plurality of first pixel transistors of the first pixel is adjacent to the first data line, and a second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line;
wherein the driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other,
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line, and
wherein the constant voltage provided to the shield line of at least one of the pixel areas is different from the constant voltage provided to the shield line of the others of the pixel areas, and

However, in the same field of endeavor, image display devices (Kajiyama, Abstract), Kajiyama teaches:
	A display device (FIG. 1) comprising: 
a first pixel in a first column and a first row (See FIG. 1: a first pixel in a first column PRO and a first row PLI), the first pixel including a plurality of first pixel transistors (See FIG. 2: T1-T3); 
a second pixel in the first column and a second row adjacent to the first row (See FIG. 1: a second pixel in the first column PRO and a second row PLI adjacent to the first row PLI), the second pixel including a plurality of second pixel transistors (See FIG. 2: T1-T3); 
a first data line extending in a first direction in the first column and connected to the first pixel in the first column (FIG. 1: DTLo extending in a first (y) direction in the first column and connected to the first pixel in the first column); 
a second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column (FIG. 1: DTLe spaced apart from and parallel to DTLo in the first column and connected to the second pixel in the first column); 
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel (See FIG. 4, illustrating an arrangement of the plurality of second pixel transistors of the second pixel; See FIG. 3, illustrating an arrangement of the plurality of first pixel transistors of the first pixel; Comparing FIGS. 3 and 4, the arrangement in a second direction crossing the first direction of the pixels transistors in the first and second pixels are opposite) so that a first transistor (FIG. 2: T1) of the plurality of first pixel transistors of the first pixel is adjacent to the first data line (See FIG. 3: T1 is adjacent to DTLo), and a second transistor (FIG. 2: T1), corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line (See FIG. 4: T1 is adjacent to DTLe);
a driving voltage line extending in the first direction in the first column and providing a first power voltage (See FIG. 1: a driving voltage line (leftmost PWL) extending in the first direction and providing a first power voltage); and
(FIG. 1: a power line (PWL) extending in the first (y) direction to the right of the first pixel),
wherein the first data line is disposed between the driving voltage line and the second data line and the second data line is between the driving voltage line and the power line so that the driving voltage line, the first data line, the second data line and the power line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column (See FIG. 1: DTLo is disposed between the leftmost PWL and DTLe and DTLe is between the leftmost PWL and the power line PWL so that the leftmost PWL, DTLo, DTLe and the power line PWL are spaced apart from each other as listed in a second direction crossing the first direction, in the first column; See also FIGS. 3 and 4, showing this arrangement in the first column).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Asano) so the second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column, while adopting the opposite arrangement of the transistors in the first and second pixel (as taught by Kajiyama). In other words, it would have been obvious to arrange the first and second data lines of Asano in the manner of the first and second data lines of Kajiyama, where the power line of Kajiyama is analogous to the shield line of Asano. Doing so would allow for the display device to execute a display control for the odd-numbered pixel rows and a display control for the even-numbered pixel rows in parallel (See Kajiyama, paragraph [0061], lines 3-13).
Asano in view of Kajiyama does not explicitly teach:
a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, 
wherein the driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other, and 
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line;

wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction.
However, in the same field of endeavor, organic light emitting displays (Choi, Abstract), Choi teaches:
wherein a constant voltage provided to a power line of at least one of a plurality of pixel areas (See FIG. 3: ELVDDe provided to power line ELVDD2 is a constant voltage provided to at least one of a plurality of pixel areas (pixel areas in even rows)) is different from a constant voltage provided to a power line of the others of the pixel areas (See FIG. 3: ELVDDo provided to power line ELVDD1 is a different constant voltage provided to the others of the pixel areas (pixel areas in odd rows)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Asano in view of Kajiyama) so the constant voltage provided to the shield line of at least one of the pixel areas is different from the constant voltage provided to the shield line of the others of the pixel areas. In other words, it would have been obvious to provide different constant voltages to the shield lines of Asano in view of Kajiyama, which are analogous to the power lines taught by Choi. Doing so would reduce changes in the constant voltages (See Choi, paragraph [0038]).
Asano in view of Kajiyama, and in further view of Choi does not explicitly teach:
a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, 
wherein the driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other, and 
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line;

However, in the same field of endeavor, electro-optical devices (Fujita, Abstract), Fujita teaches:
a driving voltage line extending in the first direction between first and second data lines in a first column (See FIG. 12: 81a extending in a first direction (y) between first and second data lines 114 in a first column) and providing a first power voltage to the first and second pixels (See paragraph [0090] and paragraph [0124]: potential Vel is provided to the first and second pixels via 81a; See paragraph [0012]: By making the constant potential Vel available for use by the first and second pixels to provide shielding functions, 81a provides a first power voltage to the first and second pixels; See paragraph [0136]: Furthermore, as shown in FIG. 12, by overlapping the holding capacity 135 with a part of 81a, the constant potential Vel is provided to the first and second pixels in order to strengthen the shielding function for the overlapped portion),
wherein the driving voltage line includes a first portion overlapping a first transistor of a plurality of first pixel transistors (See FIG. 2: 140) of the first pixel and connected to the first transistor, a second portion overlapping a second transistor (See FIG. 2: 140), corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and connected to the second transistor and a third portion connecting the first portion to the second portion (See annotated FIG. 12 below: the driving voltage line 81a includes a first portion labeled “1” overlapping a first transistor 140 of a plurality of first pixel transistors of the first pixel, a second portion labeled “2” overlapping a second transistor 140, corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and a third portion labeled “3” connecting the first portion to the second portion) (See paragraph [0139], last five lines: Since 81a is connected to power supply line 116, which is connected to each of the pixel transistors, the first and second portion are also connected to the first transistor and second transistor), and 
wherein the first portion of the driving voltage line is closer to the first data line than the second data line (See annotated FIG. 12 below: the first portion labeled “1” is closer to the first data line 114 (leftmost in the figure) than the second data line (rightmost in the figure). Specifically, a distance between “1” and the first data line 114 is less than a distance between “1” and the second data line 114. Furthermore, a distance between “1” and the first data line 114 is less than a distance between the first data line 114 and the second data line 114), and the second portion of the driving voltage line is closer to the second data line than the first data line (See annotated FIG. 12 below: the second portion labeled “2” is closer to the second data line 114 (rightmost in the figure) than the first data line 114 (leftmost in the figure). Specifically, a distance between “2” and the second data line 114 is less than a distance between “2” and the first data line 114. Furthermore, a distance between “2” and the second data line 114 is less than a distance between the first data line 114 and the second data line 114).

    PNG
    media_image1.png
    805
    533
    media_image1.png
    Greyscale

(as taught by Asano in view of Kajiyama, and in further view of Choi) by including a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, wherein the driving voltage line includes the claimed first, second and third portions (as taught by Fujita), resulting in the driving voltage line being disposed between the first data line and the second data line and the second data line being between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column (As shown in FIG. 12 of Fujita, the driving voltage line is between the pixel and the data line 114. Therefore, by implementing the driving voltage line in this manner into the arrangement taught by Asano in view of Kajiyama, and in further view of Choi, the first data line, the driving voltage line, the second data line and the shield line would be disposed in the claimed manner in the first column). Doing so would allow for the driving voltage line to shield the pixels from noise generated from the data lines (See Fujita, paragraph [0098]).
	Asano in view of Kajiyama, further view of Choi, and in further view of Fujita does not explicitly teach:
	wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	A driving voltage line (172) includes a third portion that extends in an inclined direction intersecting a first direction and a second direction crossing the first direction to connect a first portion and a second portion with each other (See annotated FIG. 4 below: 172 includes a third portion that extends in an inclined direction intersecting a first direction (a vertical direction) and a second direction (a horizontal direction) crossing the first direction to connect a first portion (a top portion) and a second portion (a bottom portion) with each other).

    PNG
    media_image2.png
    826
    568
    media_image2.png
    Greyscale

a device which differed from the claimed device by the substitution of the third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Kim teaches the substituted element of a third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Their functions were known in the art to dispose a driving voltage line parallel to a data line (See the above discussed figures of Fujita; See Kim, paragraph [0040]). The arrangement of the third portion taught by Asano in view of Kajiyama, further view of Choi, and in further view of Fujita could have been substituted with the third portion extending in the claimed manner, as taught by Kim and the results would have been predictable and resulted in the third portion extending in an inclined direction while remaining parallel to the data line. For instance, the inclined third portion could have been placed in the location illustrated in annotated FIG. 12 of Fujita below to connect the first and second portion to each other.

    PNG
    media_image3.png
    805
    533
    media_image3.png
    Greyscale



Regarding Claim 18, Asano in view of Kajiyama, in further view of Choi, in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Asano teaches:
The display device of claim 17, wherein the shield line of the at least one of the pixel areas is electrically connected to the driving voltage line (See paragraph [0102], lines 1-7; See FIG. 9: a selected one of the pixel areas includes, for example, Pixel(M, N+2)).


    PNG
    media_image4.png
    914
    1035
    media_image4.png
    Greyscale


Regarding Claim 20, Asano in view of Kajiyama, in further view of Choi, in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Asano teaches:
The display device of claim 18, further comprising: a voltage line providing a second power voltage different from the first power voltage (See paragraph [0107], lines 6-9: cathode line providing a ground potential), wherein the shield line of the at least one selected one of the pixel areas is electrically connected to the voltage line (See paragraph [0102], lines 1-7; As shown in FIG. 9, CSL is indirectly electrically connected to VCCL101, which is connected to the shield line according to paragraph [0102]. Therefore, the shield line of the at least one selected one of the pixel areas is electrically connected in the claimed manner).

Claims 9-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama in view of Asano, in further view of Fujita, and in further view of Kim.

Regarding Claim 9, Kajiyama teaches:
A display device (FIG. 1) comprising: 
a first pixel in a first column and a first row (See FIG. 1: a first pixel in a first column PRO and a first row PLI), the first pixel including a plurality of first pixel transistors (See FIG. 2: T1-T3); 
a second pixel in the first column and a second row adjacent to the first row (See FIG. 1: a second pixel in the first column PRO and a second row PLI adjacent to the first row PLI), the second pixel including a plurality of second pixel transistors (See FIG. 2: T1-T3); 
a third pixel in a second column adjacent to the first column and the first row (See FIG. 1: a third pixel in a second column PRO adjacent to the first column PRO and the first row PLI); 
a fourth pixel in the second column and the second row (See FIG. 1: in the second column PRO and the second row PLI);
a first data line extending in a first direction in the first column and connected to the first pixel in the first column (FIG. 1: DTLo extending in a first (y) direction in the first column and connected to the first pixel in the first column); 
(FIG. 1: DTLe spaced apart from and parallel to DTLo in the first column and connected to the second pixel in the first column),
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel (See FIG. 4, illustrating an arrangement of the plurality of second pixel transistors of the second pixel; See FIG. 3, illustrating an arrangement of the plurality of first pixel transistors of the first pixel; Comparing FIGS. 3 and 4, the arrangement in a second direction crossing the first direction of the pixels transistors in the first and second pixels are opposite) so that a first transistor (FIG. 2: T1) of the plurality of first pixel transistors of the first pixel is adjacent to the first data line (See FIG. 3: T1 is adjacent to DTLo), and a second transistor (FIG. 2: T1), corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line (See FIG. 4: T1 is adjacent to DTLe);
a first driving voltage line extending in the first direction and providing a first power voltage to the second pixel (See FIG. 1: a driving voltage line (leftmost PWL) extending in the first direction and providing a first power voltage to the first and second pixels);
a third data line spaced apart from and parallel to the second data line, the third data line extending in the first direction in the second column and connected to the third pixel in the second column (FIG. 1: DTLo spaced apart from and parallel to the second data line DTLe, the third data line extending in the first direction in the second column and connected to the third pixel in the second column); 
a fourth data line spaced apart from and parallel to the third data line in the second column and connected to the fourth pixel in the second column (FIG. 1: a fourth data line DTLe spaced apart from and parallel to the third data line DTLo in the second column and connected to the fourth pixel in the second column);
a first power line extending in the first direction and provided between the second and third data lines (FIG. 1: a first power line (second PWL from the left) extending in the first (y) direction and provided between the second and third data lines (DTLe and DTLo, respectively)), and
a second power line extending in the first direction and outside of the fourth data line (See FIG. 1: second from the right PWL),
(See FIG. 1: DTLo is disposed between the leftmost PWL and DTLe and DTLe is between the leftmost PWL and the power line PWL so that the leftmost PWL, DTLo, DTLe and the power line PWL are spaced apart from each other as listed in the second direction, in the first column), and
the fourth data line is disposed between the third data line and the second power line a so that the third data line, the second power line, the fourth data line and the second shield line are spaced apart from each other as listed in the second direction, in the second column (See FIG. 1: DTLe is disposed between DTLe and second from right PWL so that the DTLo, DTLe and the second from right PWL are spaced apart from each other as listed in the second direction, in the second column).
Kajiyama does not explicitly teach:
a first driving voltage line extending in the first direction between the first and second data lines and providing a first power voltage to the first and second pixels, 
wherein the first driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel and connected to the first transistor, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors, the second pixel and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and a second direction to connect the first portion and the second portion with each other, and
wherein the first portion of the first driving voltage line is closer to the first data line than the second data line, and the second portion of the first driving voltage line is closer to the second data line than the first data line; 
a second driving voltage line extending in the first direction between the third and fourth data lines and providing the first power voltage to the third and fourth pixels, wherein the second driving voltage line overlaps the third and fourth pixels; 
a first shield line extending in the first direction and between the second and third data lines, and
a second shield line extending in the first direction and outside of the fourth data line, 

the second driving voltage line is disposed between the third data line and the fourth data line and the fourth data line is between the second driving voltage line and the second shield line so that the third data line, the second driving voltage line, the fourth data line and the second shield line are spaced apart from each other as listed in the second direction, in the second column.
However, in the same field of endeavor, display devices (Asano, Abstract), Asano teaches:
a first data line extending in a first direction (See FIG. 9: SGL101);
a second data line spaced apart from and parallel to the first data line (See FIG. 9: SGL102);
a third data line spaced apart from and parallel to the second data line (See FIG. 9: SGL103);
a fourth data line spaced apart from and parallel to the third data line (See paragraph [0101], lines 1-3; See paragraph [0104], lines 1-4; Therefore, extrapolating for n greater than 3, SGL104 is spaced apart from and parallel to SGL103);
a shield line extending in the first direction and between the second and third data lines (See FIG. 9: VCCL(102); See paragraph [0073]; See paragraph [0103], lines 12-16).
a first shield line extending in the first direction and between the second and third data lines (See FIG. 9: VCCL(102); See paragraph [0073]; See paragraph [0103], lines 12-16), and
a second shield line extending in the first direction and outside of the fourth data line (See paragraph [0101], lines 1-3; See paragraph [0104], lines 1-4; Therefore, extrapolating for n greater than 3, a second shield line VCCL(103) extending in the first direction is outside of SGL104).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Kajiyama) by configuring the first and second power lines (as taught by Kajiyama) as first and second shield lines extending in the first direction and between the second and third data lines, and outside of the fourth data line, respectively (as taught by Asano). Comparing Kajiyama and Asano, the power line of Kajiyama is analogous to the shield line of Asano. Therefore, it would have (See Asano, paragraph [0103]).
Kajiyama in view of Asano does not explicitly teach:
a first driving voltage line extending in the first direction between the first and second data lines and providing a first power voltage to the first and second pixels, 
wherein the first driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel and connected to the first transistor, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors, the second pixel and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and a second direction to connect the first portion and the second portion with each other, and
wherein the first portion of the first driving voltage line is closer to the first data line than the second data line, and the second portion of the first driving voltage line is closer to the second data line than the first data line; 
a second driving voltage line extending in the first direction between the third and fourth data lines and providing the first power voltage to the third and fourth pixels, wherein the second driving voltage line overlaps the third and fourth pixels;
wherein the first driving voltage line is disposed between the first data line and the second data line and the second data line is between the first driving voltage line and the first shield line so that the first data line, the first driving voltage line, the second data line and the first shield line are spaced apart from each other as listed in the second direction, in the first column, and
the second driving voltage line is disposed between the third data line and the fourth data line and the fourth data line is between the second driving voltage line and the second shield line so that the third data line, the second driving voltage line, the fourth data line and the second shield line are spaced apart from each other as listed in the second direction, in the second column.
However, in the same field of endeavor, electro-optical devices (Fujita, Abstract), Fujita teaches:
A first driving voltage line (81a in a first column) extending in a first direction between first and second data lines (See FIG. 12: 81a extending in a first direction (y) between first and second data lines 114 in a first column) and providing a first power voltage to first and second pixels (See paragraph [0090] and paragraph [0124]: potential Vel is provided to first and second pixels in a first column via 81a; See paragraph [0012]: By making the constant potential Vel available for use by the first and second pixels to provide shielding functions, 81a provides a first power voltage to the first and second pixels; See paragraph [0136]: Furthermore, as shown in FIG. 12, by overlapping the holding capacity 135 with a part of 81a, the constant potential Vel is provided to the first and second pixels in order to strengthen the shielding function for the overlapped portion), 
wherein the first driving voltage line includes a first portion overlapping a first transistor of a plurality of first pixel transistors (See FIG. 2: 140) of the first pixel and connected to the first transistor, a second portion overlapping a second transistor (See FIG. 2: 140), corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and connected to the second transistor and a third portion connecting the first portion to the second portion (See annotated FIG. 12 below: the first driving voltage line 81a includes a first portion labeled “1” overlapping a first transistor 140 of a plurality of first pixel transistors of the first pixel, a second portion labeled “2” overlapping a second transistor 140, corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and a third portion labeled “3” connecting the first portion to the second portion) (See paragraph [0139], last five lines: Since 81a is connected to power supply line 116, which is connected to each of the pixel transistors, the first and second portion are also connected to the first transistor and second transistor), and 
wherein the first portion of the first driving voltage line is closer to the first data line than the second data line (See annotated FIG. 12 below: the first portion labeled “1” is closer to the first data line 114 (leftmost in the figure) than the second data line (rightmost in the figure). Specifically, a distance between “1” and the first data line 114 is less than a distance between “1” and the second data line 114. Furthermore, a distance between “1” and the first data line 114 is less than a distance between the first data line 114 and the second data line 114), and the second portion of the first driving voltage line is closer to the second data line than the first data line (See annotated FIG. 12 below: the second portion labeled “2” is closer to the second data line 114 (rightmost in the figure) than the first data line 114 (leftmost in the figure). Specifically, a distance between “2” and the second data line 114 is less than a distance between “2” and the first data line 114. Furthermore, a distance between “2” and the second data line 114 is less than a distance between the first data line 114 and the second data line 114); and
(81a in a third column) provided extending in the first direction between third and fourth data lines (See FIG. 12: 81a extending in the first direction (y) would be provided between third and fourth data lines 114 in a third column) and providing the first power voltage to the third and fourth pixels (See paragraph [0090] and paragraph [0124]: potential Vel is provided to third and fourth pixels in a third column via 81a; See paragraph [0012]: By making the constant potential Vel available for use by the third and fourth pixels to provide shielding functions, 81a provides a first power voltage to the third and fourth pixels; See paragraph [0136]: Furthermore, as shown in FIG. 12, by overlapping the holding capacity 135 with a part of 81a, the constant potential Vel is provided to the third and fourth pixels in order to strengthen the shielding function for the overlapped portion), wherein the second driving voltage line overlaps the third and fourth pixels (See FIG. 12: 81a would overlap the third and fourth pixels in a third column).

    PNG
    media_image1.png
    805
    533
    media_image1.png
    Greyscale

(as taught by Kajiyama in view of Asano) by including a first driving voltage line, wherein the first driving voltage line includes the claimed first, second and third portions, and a second driving voltage line, as claimed (as taught by Fujita), resulting in the first driving voltage line being disposed between the first data line and the second data line and the second data line being between the first driving voltage line and the shield line so that the first data line, the first driving voltage line, the second data line and the shield line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column (As shown in FIG. 12 of Fujita, the first driving voltage line is between the pixel and the data line 114. Therefore, by implementing the first driving voltage line in this manner into the arrangement taught by Kajiyama in view of Asano, the first data line, the driving voltage line, the second data line and the shield line would be disposed in the claimed manner) and resulting in the second driving voltage line being disposed between the third data line and the fourth data line and the fourth data line is between the second driving voltage line and the second shield line so that the third data line, the second driving voltage line, the fourth data line and the second shield line are spaced apart from each other as listed in the second direction, in the second column (As shown in FIG. 12 of Fujita, the second driving voltage line is between the pixel and the data line 114. Therefore, by implementing the second driving voltage line in this manner into the arrangement taught by Kajiyama in view of Asano, the third data line, the second driving voltage line, the fourth data line and the second shield line would be disposed in the claimed manner). Doing so would allow for the first driving voltage line and second driving voltage line to shield the pixels from noise generated from the data lines (See Fujita, paragraph [0098]).
	Kajiyama in view of Asano in further view of Fujita does not explicitly teach:
	wherein the third portion extends in an inclined direction intersecting the first direction and a second direction to connect the first portion and the second portion with each other.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	A driving voltage line (172) includes a third portion that extends in an inclined direction intersecting a first direction and a second direction crossing the first direction (See annotated FIG. 4 below: 172 includes a third portion that extends in an inclined direction intersecting a first direction (a vertical direction) and a second direction (a horizontal direction) crossing the first direction to connect a first portion (a top portion) and a second portion (a bottom portion) with each other).

    PNG
    media_image2.png
    826
    568
    media_image2.png
    Greyscale

a device which differed from the claimed device by the substitution of the third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Kim teaches the substituted element of a third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Their functions were known in the art to dispose a driving voltage line parallel to a data line (See the above discussed figures of Fujita; See Kim, paragraph [0040]). The arrangement of the third portion taught by Kajiyama in view of Asano in further view of Fujita could have been substituted with the third portion extending in the claimed manner, as taught by Kim and the results would have been predictable and resulted in the third portion extending in an inclined direction while remaining parallel to the data line.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 10, Kajiyama in view of Asano in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Kajiyama in view of Asano in further view of Fujita, and in further view of Kim teaches:
The display device of claim 9, further comprising: a voltage line having a substantially constant voltage and electrically connected to the shield line (See Asano, paragraph [0102], lines 1-7; Therefore, a voltage line (e.g., the voltage line connecting VCCL101 to VCCL10n) has a substantially constant voltage (VCC), wherein the shield line (as taught by the combination of Kajiyama in view of Asano) is electrically connected to the voltage line).

Regarding Claim 11, Kajiyama in view of Asano in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Kajiyama in view of Asano in further view of Fujita, and in further view of Kim teaches:
The display device of claim 9, wherein the shield line is electrically connected to the first and second driving voltage lines (See Asano, paragraph [0102], lines 1-7; See Fujita, paragraph [0124]: 81a and 116 are both connected to Vel, and are therefore electrically connected; As shown in FIG. 2 of Fujita, the power supply line 116 is analogous to the power supply potential lines of Asano).

Regarding Claim 12, Kajiyama in view of Asano in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Kajiyama in view of Asano in further view of Fujita, and in further view of Kim teaches:
The display device of claim 11, wherein the first driving voltage line, the second driving voltage line, and the shield line are provided on the same layer (See Fujita, FIG. 13, showing that the first driving voltage line, the second driving voltage line 81a and the power line 116 are on the same layer (second interlayer insulating layer 12). Therefore, as combined with Kajiyama in view of Asano, in which the shield line is analogous to the power line 116, Kajiyama in view of Asano, and in further view of Fujita teaches this limitation).

Regarding Claim 23, Kajiyama in view of Asano in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above Kajiyama in view of Asano in further view of Fujita, and in further view of Kim teaches:
The display device of claim 9, wherein the first driving voltage line is connected to the first and the second pixel in the first column, and the second driving voltage line is connected to the third pixel and the fourth pixel in the first column (See Fujita, paragraph [0124]: 81a and 116 are both connected to Vel, and are therefore electrically connected; Therefore, since the first through fourth pixels are all connected to the power supply line 116 (analogous to PWL in FIG. 1 of Kajiyama) the first driving voltage line 81a is connected to the first pixel and second pixel in the first column (taught by Kajiyama), and the second driving voltage line 81a is connected to the third pixel and fourth pixel in the first column (taught by Kajiyama) via the power supply line 116 (analogous to PWL in FIG. 1 of Kajiyama)).

Claim 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama in view of Nomura (US 20150009105 A1), in further view of Fujita, and in further view of Kim.

Regarding Claim 9, Kajiyama teaches:
A display device (FIG. 1) comprising: 
(See FIG. 1: a first pixel in a first column PRO and a first row PLI), the first pixel including a plurality of first pixel transistors (See FIG. 2: T1-T3); 
a second pixel in the first column and a second row adjacent to the first row (See FIG. 1: a second pixel in the first column PRO and a second row PLI adjacent to the first row PLI), the second pixel including a plurality of second pixel transistors (See FIG. 2: T1-T3); 
a third pixel in a second column adjacent to the first column and the first row (See FIG. 1: a third pixel in a second column PRO adjacent to the first column PRO and the first row PLI); 
a fourth pixel in the second column and the second row (See FIG. 1: in the second column PRO and the second row PLI);
a first data line extending in a first direction in the first column and connected to the first pixel in the first column (FIG. 1: DTLo extending in a first (y) direction in the first column and connected to the first pixel in the first column); 
a second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column (FIG. 1: DTLe spaced apart from and parallel to DTLo in the first column and connected to the second pixel in the first column),
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel (See FIG. 4, illustrating an arrangement of the plurality of second pixel transistors of the second pixel; See FIG. 3, illustrating an arrangement of the plurality of first pixel transistors of the first pixel; Comparing FIGS. 3 and 4, the arrangement in a second direction crossing the first direction of the pixels transistors in the first and second pixels are opposite) so that a first transistor (FIG. 2: T1) of the plurality of first pixel transistors of the first pixel is adjacent to the first data line (See FIG. 3: T1 is adjacent to DTLo), and a second transistor (FIG. 2: T1), corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line (See FIG. 4: T1 is adjacent to DTLe);
a first driving voltage line extending in the first direction and providing a first power voltage to the second pixel (See FIG. 1: a driving voltage line (leftmost PWL) extending in the first direction and providing a first power voltage to the first and second pixels);
(FIG. 1: DTLo spaced apart from and parallel to the second data line DTLe, the third data line extending in the first direction in the second column and connected to the third pixel in the second column); 
a fourth data line spaced apart from and parallel to the third data line in the second column and connected to the fourth pixel in the second column (FIG. 1: a fourth data line DTLe spaced apart from and parallel to the third data line DTLo in the second column and connected to the fourth pixel in the second column);
a first power line extending in the first direction and provided between the second and third data lines (FIG. 1: a first power line (second PWL from the left) extending in the first (y) direction and provided between the second and third data lines (DTLe and DTLo, respectively)), and
a second power line extending in the first direction and outside of the fourth data line (See FIG. 1: second from the right PWL),
wherein the first data line is disposed between the first driving voltage line and the second data line and the second data line is between the first driving voltage line and the first power line so that the first driving voltage line, the first data line, the second data line and the first power line are spaced apart from each other as listed in the second direction, in the first column (See FIG. 1: DTLo is disposed between the leftmost PWL and DTLe and DTLe is between the leftmost PWL and the power line PWL so that the leftmost PWL, DTLo, DTLe and the power line PWL are spaced apart from each other as listed in the second direction, in the first column), and
the fourth data line is disposed between the third data line and the second power line a so that the third data line, the second power line, the fourth data line and the second shield line are spaced apart from each other as listed in the second direction, in the second column (See FIG. 1: DTLe is disposed between DTLe and second from right PWL so that the DTLo, DTLe and the second from right PWL are spaced apart from each other as listed in the second direction, in the second column).
Kajiyama does not explicitly teach:
a first driving voltage line extending in the first direction between the first and second data lines and providing a first power voltage to the first and second pixels, 
wherein the first driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel and connected to the first transistor, a second portion overlapping the 
wherein the third portion extends in an inclined direction intersecting the first direction and a second direction to connect the first portion and the second portion with each other, and
wherein the first portion of the first driving voltage line is closer to the first data line than the second data line, and the second portion of the first driving voltage line is closer to the second data line than the first data line; 
a second driving voltage line extending in the first direction between the third and fourth data lines and providing the first power voltage to the third and fourth pixels, wherein the second driving voltage line overlaps the third and fourth pixels; 
a first shield line extending in the first direction and between the second and third data lines, and
a second shield line extending in the first direction and outside of the fourth data line, 
wherein the first driving voltage line is disposed between the first data line and the second data line and the second data line is between the first driving voltage line and the first shield line so that the first data line, the first driving voltage line, the second data line and the first shield line are spaced apart from each other as listed in the second direction, in the first column, and
the second driving voltage line is disposed between the third data line and the fourth data line and the fourth data line is between the second driving voltage line and the second shield line so that the third data line, the second driving voltage line, the fourth data line and the second shield line are spaced apart from each other as listed in the second direction, in the second column.
However, in the same field of endeavor, display devices (Nomura, Abstract), Nomura teaches:
a first data line extending in a first direction (See FIG. 3: D1);
a second data line spaced apart from and parallel to the first data line (See FIG. 3: D2);
a third data line spaced apart from and parallel to the second data line (See FIG. 3: D3);
a fourth data line spaced apart from and parallel to the third data line (See paragraph [0039], lines 4-7; Therefore, extrapolating from what is shown in FIG. 3, for a larger matrix, D4 is spaced apart from and parallel to D3); and 
a first shield line extending in the first direction and provided between the second and third data lines (See FIG. 3: shielding line S3), and
(See paragraph [0039], lines 4-7; Therefore, extrapolating from what is shown in FIG. 3, for a larger matrix, S5 is extending in the first direction outside of D4), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Kajiyama) by configuring the first and second power lines (as taught by Kajiyama) as first and second shield lines extending in the first direction and between the second and third data lines, and outside of the fourth data line, respectively (as taught by Nomura). Comparing Kajiyama and Nomura, the power line of Kajiyama is analogous to the shield line of Nomura. Therefore, it would have been obvious to modify the power line of Kajiyama to function in the same manner as the shield line of Nomura. Doing so would have prevented crosstalk between adjacent data lines (See Nomura, paragraph [0016]).
Kajiyama in view of Nomura does not explicitly teach:
a first driving voltage line extending in the first direction between the first and second data lines and providing a first power voltage to the first and second pixels, 
wherein the first driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel and connected to the first transistor, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors, the second pixel and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and a second direction to connect the first portion and the second portion with each other, and
wherein the first portion of the first driving voltage line is closer to the first data line than the second data line, and the second portion of the first driving voltage line is closer to the second data line than the first data line; 
a second driving voltage line extending in the first direction between the third and fourth data lines and providing the first power voltage to the third and fourth pixels, wherein the second driving voltage line overlaps the third and fourth pixels;
wherein the first driving voltage line is disposed between the first data line and the second data line and the second data line is between the first driving voltage line and the first shield line so that the first data line, the first driving voltage line, the second data line and the first shield line are spaced apart from each other as listed in the second direction, in the first column, and

However, in the same field of endeavor, electro-optical devices (Fujita, Abstract), Fujita teaches:
A first driving voltage line (81a in a first column) extending in a first direction between first and second data lines (See FIG. 12: 81a extending in a first direction (y) between first and second data lines 114 in a first column) and providing a first power voltage to first and second pixels (See paragraph [0090] and paragraph [0124]: potential Vel is provided to first and second pixels in a first column via 81a; See paragraph [0012]: By making the constant potential Vel available for use by the first and second pixels to provide shielding functions, 81a provides a first power voltage to the first and second pixels; See paragraph [0136]: Furthermore, as shown in FIG. 12, by overlapping the holding capacity 135 with a part of 81a, the constant potential Vel is provided to the first and second pixels in order to strengthen the shielding function for the overlapped portion), 
wherein the first driving voltage line includes a first portion overlapping a first transistor of a plurality of first pixel transistors (See FIG. 2: 140) of the first pixel and connected to the first transistor, a second portion overlapping a second transistor (See FIG. 2: 140), corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and connected to the second transistor and a third portion connecting the first portion to the second portion (See annotated FIG. 12 below: the first driving voltage line 81a includes a first portion labeled “1” overlapping a first transistor 140 of a plurality of first pixel transistors of the first pixel, a second portion labeled “2” overlapping a second transistor 140, corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and a third portion labeled “3” connecting the first portion to the second portion) (See paragraph [0139], last five lines: Since 81a is connected to power supply line 116, which is connected to each of the pixel transistors, the first and second portion are also connected to the first transistor and second transistor), and 
wherein the first portion of the first driving voltage line is closer to the first data line than the second data line (See annotated FIG. 12 below: the first portion labeled “1” is closer to the first data line 114 (leftmost in the figure) than the second data line (rightmost in the figure). Specifically, a distance between “1” and the first data line 114 is less than a distance between “1” and the second data line 114. Furthermore, a distance between “1” and the first data line 114 is less than a distance between the first data line 114 and the second data line 114), and the second portion of the first driving voltage line is closer to the second data line than the first data line (See annotated FIG. 12 below: the second portion labeled “2” is closer to the second data line 114 (rightmost in the figure) than the first data line 114 (leftmost in the figure). Specifically, a distance between “2” and the second data line 114 is less than a distance between “2” and the first data line 114. Furthermore, a distance between “2” and the second data line 114 is less than a distance between the first data line 114 and the second data line 114); and
a second driving voltage line (81a in a third column) provided extending in the first direction between third and fourth data lines (See FIG. 12: 81a extending in the first direction (y) would be provided between third and fourth data lines 114 in a third column) and providing the first power voltage to the third and fourth pixels (See paragraph [0090] and paragraph [0124]: potential Vel is provided to third and fourth pixels in a third column via 81a; See paragraph [0012]: By making the constant potential Vel available for use by the third and fourth pixels to provide shielding functions, 81a provides a first power voltage to the third and fourth pixels; See paragraph [0136]: Furthermore, as shown in FIG. 12, by overlapping the holding capacity 135 with a part of 81a, the constant potential Vel is provided to the third and fourth pixels in order to strengthen the shielding function for the overlapped portion), wherein the second driving voltage line overlaps the third and fourth pixels (See FIG. 12: 81a would overlap the third and fourth pixels in a third column).

    PNG
    media_image1.png
    805
    533
    media_image1.png
    Greyscale

(as taught by Kajiyama in view of Nomura) by including a first driving voltage line, wherein the first driving voltage line includes the claimed first, second and third portions, and a second driving voltage line, as claimed (as taught by Fujita), resulting in the first driving voltage line being disposed between the first data line and the second data line and the second data line being between the first driving voltage line and the shield line so that the first data line, the first driving voltage line, the second data line and the shield line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column (As shown in FIG. 12 of Fujita, the first driving voltage line is between the pixel and the data line 114. Therefore, by implementing the first driving voltage line in this manner into the arrangement taught by Kajiyama in view of Nomura, the first data line, the driving voltage line, the second data line and the shield line would be disposed in the claimed manner) and resulting in the second driving voltage line being disposed between the third data line and the fourth data line and the fourth data line is between the second driving voltage line and the second shield line so that the third data line, the second driving voltage line, the fourth data line and the second shield line are spaced apart from each other as listed in the second direction, in the second column (As shown in FIG. 12 of Fujita, the second driving voltage line is between the pixel and the data line 114. Therefore, by implementing the second driving voltage line in this manner into the arrangement taught by Kajiyama in view of Nomura, the third data line, the second driving voltage line, the fourth data line and the second shield line would be disposed in the claimed manner). Doing so would allow for the first driving voltage line and second driving voltage line to shield the pixels from noise generated from the data lines (See Fujita, paragraph [0098]).
	Kajiyama in view of Nomura in further view of Fujita does not explicitly teach:
	wherein the third portion extends in an inclined direction intersecting the first direction and a second direction to connect the first portion and the second portion with each other.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	A driving voltage line (172) includes a third portion that extends in an inclined direction intersecting a first direction and a second direction crossing the first direction (See annotated FIG. 4 below: 172 includes a third portion that extends in an inclined direction intersecting a first direction (a vertical direction) and a second direction (a horizontal direction) crossing the first direction to connect a first portion (a top portion) and a second portion (a bottom portion) with each other).

    PNG
    media_image2.png
    826
    568
    media_image2.png
    Greyscale

a device which differed from the claimed device by the substitution of the third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Kim teaches the substituted element of a third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Their functions were known in the art to dispose a driving voltage line parallel to a data line (See the above discussed figures of Fujita; See Kim, paragraph [0040]). The arrangement of the third portion taught by Kajiyama in view of Nomura in further view of Fujita could have been substituted with the third portion extending in the claimed manner, as taught by Kim and the results would have been predictable and resulted in the third portion extending in an inclined direction while remaining parallel to the data line.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 13, Kajiyama in view of Nomura in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Kajiyama in view of Nomura in further view of Fujita, and in further view of Kim teaches:
The display device of claim 9, further comprising: an initialization voltage line intersecting the first to fourth data lines and extending in the second direction, wherein the shield line is electrically connected to the initialization voltage line (See Nomura, FIG. 3: the line marked “SHIELDING LINE” intersecting the first to fourth data lines (D1 to D4) and extending in the second direction, wherein S3 is electrically connected to the shielding line; See Nomura, paragraph [0064], lines 3-6; Examiner is interpreting the reset potential as being an "initialization voltage". Therefore, the shielding line, which is connected the shielding lines S1 to S3, is an initialization voltage line; Therefore, as combined above, Kajiyama in view of Nomura teaches that the shield line is connected to the initialization voltage line in the claimed manner).

Regarding Claim 14, Kajiyama in view of Nomura in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Kajiyama in view of Nomura in further view of Fujita, and in further view of Kim teaches:
(See Nomura, FIG. 3: S3 intersects the shielding line; See also Nomura, FIG. 5, showing that the shielding line is provided on a first interconnect layer and Nomura, FIG. 6, showing that S3 is provided on a second interconnect layer; See Nomura, paragraph [0066], lines 1-5).

Regarding Claim 15, Kajiyama in view of Nomura in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Kajiyama in view of Nomura in further view of Fujita, and in further view of Kim teaches:
The display device of claim 9, wherein the display device further comprises a voltage line electrically connected to the shield line and providing a second power voltage that is different from the first power voltage (See Nomura, paragraph [0064], lines 3-6; Examiner is interpreting the reset potential as being a second power voltage that is different from the first power voltage; Therefore, the shield line, as taught by the combination of Kajiyama in view of Nomura in further view of Fujita is connected to a voltage line in the claimed manner).

Regarding Claim 16, Kajiyama in view of Nomura in further view of Fujita teaches all of the elements of the claimed invention, as stated above. Furthermore, Kajiyama in view of Nomura in further view of Fujita teaches:
The display device of claim 15, wherein the shield line is not provided between the first and second data lines (As discussed above, the shield line (PWL in FIG. 1 of Kajiyama) is not provided between the first and second data lines).

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Kajiyama, in further view of Fujita, and in further view of Kim.

Regarding Claim 1, Nomura teaches:
A display device (FIGS. 1-3) comprising:
a first pixel in a first column and a first row (See FIG. 3: pixel circuit 1 in a first column and a first row), the first pixel including a plurality of first pixel transistors (FIG. 3: QP1-QP5); 
(See FIG. 1: a second pixel in the first column and a second row adjacent to the first row), the second pixel including a plurality of second pixel transistors (FIG. 3: QP1-QP5); 
a first data line extending in a first direction in the first column and connected to the first pixel in the first column (See FIG. 3: D1 extending in a first direction in the first column and connected to the first pixel in the first column); 
a second data line spaced apart from and parallel to the first data line in the second column and connected to a third pixel in a second column (See FIG. 3: D2 spaced apart from and parallel to the first data line D1 in the second column and connected to pixel circuit 2 in a second column); and
a shield line extending in the first direction (See FIG. 3: shielding line S3).
Nomura does not explicitly teach:
the second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column; 
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel so that a first transistor of the plurality of first pixel transistors of the first pixel is adjacent to the first data line, and a second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line;
a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, 
wherein the driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other,
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line;

However, in the same field of endeavor, image display devices (Kajiyama, Abstract), Kajiyama teaches:
	A display device (FIG. 1) comprising: 
a first pixel in a first column and a first row (See FIG. 1: a first pixel in a first column PRO and a first row PLI), the first pixel including a plurality of first pixel transistors (See FIG. 2: T1-T3); 
a second pixel in the first column and a second row adjacent to the first row (See FIG. 1: a second pixel in the first column PRO and a second row PLI adjacent to the first row PLI), the second pixel including a plurality of second pixel transistors (See FIG. 2: T1-T3); 
a first data line extending in a first direction in the first column and connected to the first pixel in the first column (FIG. 1: DTLo extending in a first (y) direction in the first column and connected to the first pixel in the first column); 
a second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column (FIG. 1: DTLe spaced apart from and parallel to DTLo in the first column and connected to the second pixel in the first column); 
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel (See FIG. 4, illustrating an arrangement of the plurality of second pixel transistors of the second pixel; See FIG. 3, illustrating an arrangement of the plurality of first pixel transistors of the first pixel; Comparing FIGS. 3 and 4, the arrangement in a second direction crossing the first direction of the pixels transistors in the first and second pixels are opposite) so that a first transistor (FIG. 2: T1) of the plurality of first pixel transistors of the first pixel is adjacent to the first data line (See FIG. 3: T1 is adjacent to DTLo), and a second transistor (FIG. 2: T1), corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line (See FIG. 4: T1 is adjacent to DTLe);
(See FIG. 1: a driving voltage line (leftmost PWL) extending in the first direction and providing a first power voltage); and
a power line extending in the first direction (FIG. 1: a power line (PWL) extending in the first (y) direction to the right of the first pixel),
wherein the first data line is disposed between the driving voltage line and the second data line and the second data line is between the driving voltage line and the power line so that the driving voltage line, the first data line, the second data line and the power line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column (See FIG. 1: DTLo is disposed between the leftmost PWL and DTLe and DTLe is between the leftmost PWL and the power line PWL so that the leftmost PWL, DTLo, DTLe and the power line PWL are spaced apart from each other as listed in a second direction crossing the first direction, in the first column; See also FIGS. 3 and 4, showing this arrangement in the first column).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Nomura) so the second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column, while adopting the opposite arrangement of the transistors in the first and second pixel (as taught by Kajiyama). In other words, it would have been obvious to arrange the first and second data lines of Nomura in the manner of the first and second data lines of Kajiyama, where the power line of Kajiyama is analogous to the shield line of Nomura. Doing so would allow for the display device to execute a display control for the odd-numbered pixel rows and a display control for the even-numbered pixel rows in parallel (See Kajiyama, paragraph [0061], lines 3-13).
Nomura in view of Kajiyama does not explicitly teach:
a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, 
wherein the driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and a third portion connecting the first portion to the second portion, 

wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line;
wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column.
However, in the same field of endeavor, electro-optical devices (Fujita, Abstract), Fujita teaches:
a driving voltage line extending in the first direction between first and second data lines in a first column (See FIG. 12: 81a extending in a first direction (y) between first and second data lines 114 in a first column) and providing a first power voltage to the first and second pixels (See paragraph [0090] and paragraph [0124]: potential Vel is provided to the first and second pixels via 81a; See paragraph [0012]: By making the constant potential Vel available for use by the first and second pixels to provide shielding functions, 81a provides a first power voltage to the first and second pixels; See paragraph [0136]: Furthermore, as shown in FIG. 12, by overlapping the holding capacity 135 with a part of 81a, the constant potential Vel is provided to the first and second pixels in order to strengthen the shielding function for the overlapped portion),
wherein the driving voltage line includes a first portion overlapping a first transistor of a plurality of first pixel transistors (See FIG. 2: 140) of the first pixel and connected to the first transistor, a second portion overlapping a second transistor (See FIG. 2: 140), corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and connected to the second transistor and a third portion connecting the first portion to the second portion (See annotated FIG. 12 below: the driving voltage line 81a includes a first portion labeled “1” overlapping a first transistor 140 of a plurality of first pixel transistors of the first pixel, a second portion labeled “2” overlapping a second transistor 140, corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and a third portion labeled “3” connecting the first portion to the second portion) (See paragraph [0139], last five lines: Since 81a is connected to power supply line 116, which is connected to each of the pixel transistors, the first and second portion are also connected to the first transistor and second transistor), and 
(See annotated FIG. 12 below: the first portion labeled “1” is closer to the first data line 114 (leftmost in the figure) than the second data line (rightmost in the figure). Specifically, a distance between “1” and the first data line 114 is less than a distance between “1” and the second data line 114. Furthermore, a distance between “1” and the first data line 114 is less than a distance between the first data line 114 and the second data line 114), and the second portion of the driving voltage line is closer to the second data line than the first data line (See annotated FIG. 12 below: the second portion labeled “2” is closer to the second data line 114 (rightmost in the figure) than the first data line 114 (leftmost in the figure). Specifically, a distance between “2” and the second data line 114 is less than a distance between “2” and the first data line 114. Furthermore, a distance between “2” and the second data line 114 is less than a distance between the first data line 114 and the second data line 114).

    PNG
    media_image1.png
    805
    533
    media_image1.png
    Greyscale

(as taught by Nomura in view of Kajiyama) by including a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, wherein the driving voltage line includes the claimed first, second and third portions (as taught by Fujita), resulting in the driving voltage line being disposed between the first data line and the second data line and the second data line being between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column (As shown in FIG. 12 of Fujita, the driving voltage line is between the pixel and the data line 114. Therefore, by implementing the driving voltage line in this manner into the arrangement taught by Nomura in view of Kajiyama, the first data line, the driving voltage line, the second data line and the shield line would be disposed in the claimed manner in the first column). Doing so would allow for the driving voltage line to shield the pixels from noise generated from the data lines (See Fujita, paragraph [0098]).
	Nomura in view of Kajiyama in further view of Fujita does not explicitly teach:
	wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	A driving voltage line (172) includes a third portion that extends in an inclined direction intersecting a first direction and a second direction crossing the first direction to connect a first portion and a second portion with each other (See annotated FIG. 4 below: 172 includes a third portion that extends in an inclined direction intersecting a first direction (a vertical direction) and a second direction (a horizontal direction) crossing the first direction to connect a first portion (a top portion) and a second portion (a bottom portion) with each other).

    PNG
    media_image2.png
    826
    568
    media_image2.png
    Greyscale

a device which differed from the claimed device by the substitution of the third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Kim teaches the substituted element of a third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Their functions were known in the art to dispose a driving voltage line parallel to a data line (See the above discussed figures of Fujita; See Kim, paragraph [0040]). The arrangement of the third portion taught by Nomura in view of Kajiyama in further view of Fujita could have been substituted with the third portion extending in the claimed manner, as taught by Kim and the results would have been predictable and resulted in the third portion extending in an inclined direction while remaining parallel to the data line. For instance, the inclined third portion could have been placed in the location illustrated in annotated FIG. 12 of Fujita below to connect the first and second portion to each other.

    PNG
    media_image3.png
    805
    533
    media_image3.png
    Greyscale



Regarding Claim 5, Nomura in view of Kajiyama in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Nomura in view of Kajiyama in further view of Fujita, and in further view of Kim teaches:
The display device of claim 1, further comprising: an initialization voltage line intersecting the first and second data lines and extending in the second direction, wherein the shield line is electrically connected to the initialization voltage line (See Nomura, FIG. 3: the line marked “SHIELDING LINE” and extending in the second direction, wherein S3 is electrically connected to the shielding line; As discussed above, the first and second data lines are arranged in the manner of DTLo and DTLe in FIG. 1 of Kajiyma. Therefore, as combined the initialization voltage line of Nomura intersects the first and second data lines and extends in a second direction crossing the first direction; See Nomura, paragraph [0064], lines 3-6; Examiner is interpreting the reset potential as being an "initialization voltage". Therefore, the shielding line, which is connected the shielding lines S1 to S3, is an initialization voltage line).

Regarding Claim 6, Nomura in view of Kajiyama in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Nomura teaches:
The display device of claim 5, wherein the shield line is provided over or under the initialization voltage line (See FIG. 3: S3 intersects the shielding line; See also FIG. 5, showing that the shielding line is provided on a first interconnect layer and FIG. 6, showing that S3 is provided on a second interconnect layer; See paragraph [0066], lines 1-5).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Kajiyama, in further view of Choi, in further view of Fujita, and in further view of Kim.

Regarding Claim 17, Nomura teaches:
	A display device (FIGS. 1-3) comprising:
(See paragraph [0034], lines 1-3), wherein the pixel unit includes a plurality of pixel areas (See FIG. 3, showing a plurality of pixel areas), and wherein each of the pixel areas comprises:
	a first pixel in a first column and a first row (See FIG. 3: pixel circuit 1 in a first column and a first row), the first pixel including a plurality of first pixel transistors (FIG. 3: QP1-QP5); 
	a second pixel in the first column and a second row adjacent to the first row (See FIG. 1: a second pixel in the first column and a second row adjacent to the first row), the second pixel including a plurality of second pixel transistors (FIG. 3: QP1-QP5); 
a first data line extending in a first direction in the first column and connected to the first pixel (See FIG. 3: D1 extending in a first direction in the first column and connected to the first pixel); 
a second data line spaced apart from and parallel to the first data line in the second column and connected to a third pixel (See FIG. 3: D2 spaced apart from and parallel to the first data line D1 in the second column and connected to pixel circuit 2),
a shield line extending in the first direction (See FIG. 3: shielding line S3 extending in the first direction),
wherein a shield line of each of the pixel areas receives a constant voltage preset to each of the pixel areas (See FIG. 3: shielding line S3; See paragraph [0059], lines 1-4).
Nomura does not explicitly teach:
the second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column;
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel so that a first transistor of the plurality of first pixel transistors of the first pixel is adjacent to the first data line, and a second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line;
a driving voltage line having a first power voltage and extending in the first direction between the first and second data lines,

wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other,
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line, and
wherein the constant voltage provided to the shield line of at least one of the pixel areas is different from the constant voltage provided to the shield line of the others of the pixel areas, and
wherein the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column.
However, in the same field of endeavor, image display devices (Kajiyama, Abstract), Kajiyama teaches:
	A display device (FIG. 1) comprising: 
a first pixel in a first column and a first row (See FIG. 1: a first pixel in a first column PRO and a first row PLI), the first pixel including a plurality of first pixel transistors (See FIG. 2: T1-T3); 
a second pixel in the first column and a second row adjacent to the first row (See FIG. 1: a second pixel in the first column PRO and a second row PLI adjacent to the first row PLI), the second pixel including a plurality of second pixel transistors (See FIG. 2: T1-T3); 
a first data line extending in a first direction in the first column and connected to the first pixel in the first column (FIG. 1: DTLo extending in a first (y) direction in the first column and connected to the first pixel in the first column); 
a second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column (FIG. 1: DTLe spaced apart from and parallel to DTLo in the first column and connected to the second pixel in the first column); 
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel (See FIG. 4, illustrating an arrangement of the plurality of second pixel transistors of the second pixel; See FIG. 3, illustrating an arrangement of the plurality of first pixel transistors of the first pixel; Comparing FIGS. 3 and 4, the arrangement in a second direction crossing the first direction of the pixels transistors in the first and second pixels are opposite) so that a first transistor (FIG. 2: T1) of the plurality of first pixel transistors of the first pixel is adjacent to the first data line (See FIG. 3: T1 is adjacent to DTLo), and a second transistor (FIG. 2: T1), corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line (See FIG. 4: T1 is adjacent to DTLe);
a driving voltage line extending in the first direction in the first column and providing a first power voltage (See FIG. 1: a driving voltage line (leftmost PWL) extending in the first direction and providing a first power voltage); and
a power line extending in the first direction (FIG. 1: a power line (PWL) extending in the first (y) direction to the right of the first pixel),
wherein the first data line is disposed between the driving voltage line and the second data line and the second data line is between the driving voltage line and the power line so that the driving voltage line, the first data line, the second data line and the power line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column (See FIG. 1: DTLo is disposed between the leftmost PWL and DTLe and DTLe is between the leftmost PWL and the power line PWL so that the leftmost PWL, DTLo, DTLe and the power line PWL are spaced apart from each other as listed in a second direction crossing the first direction, in the first column; See also FIGS. 3 and 4, showing this arrangement in the first column).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Nomura) so the second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column, while adopting the opposite arrangement of the transistors in the first and second pixel (as taught by Kajiyama). In other words, it would have been obvious to arrange the first and second data lines of Nomura in the manner of the first and second data lines of Kajiyama, where the power line of Kajiyama is analogous to the shield line of Nomura. Doing so would allow for the display device to execute a display control for the odd-numbered pixel rows and a display control for the even-numbered pixel rows in parallel (See Kajiyama, paragraph [0061], lines 3-13).
Nomura in view of Kajiyama does not explicitly teach:

wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other,
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line, and
wherein the constant voltage provided to the shield line of at least one of the pixel areas is different from the constant voltage provided to the shield line of the others of the pixel areas, and
wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in a second direction different from the first direction, in the first column.
However, in the same field of endeavor, organic light emitting displays (Choi, Abstract), Choi teaches:
wherein a constant voltage provided to a power line of at least one of a plurality of pixel areas (See FIG. 3: ELVDDe provided to power line ELVDD2 is a constant voltage provided to at least one of a plurality of pixel areas (pixel areas in even rows)) is different from a constant voltage provided to a power line of the others of the pixel areas (See FIG. 3: ELVDDo provided to power line ELVDD1 is a different constant voltage provided to the others of the pixel areas (pixel areas in odd rows)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Nomura in view of Kajiyama) so the constant voltage provided to the shield line of at least one of the pixel areas is different from the constant voltage provided to the shield line of the others of the pixel areas. In other words, it would have been obvious to provide different constant voltages to the shield lines of Nomura in view of Kajiyama, which are analogous to the power lines taught by Choi. Doing so would reduce changes in the constant voltages (See Choi, paragraph [0038]).
Nomura in view of Kajiyama, and in further view of Choi does not explicitly teach:

wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other,
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line, and
wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in a second direction different from the first direction, in the first column.
However, in the same field of endeavor, electro-optical devices (Fujita, Abstract), Fujita teaches:
a driving voltage line extending in the first direction between first and second data lines in a first column (See FIG. 12: 81a extending in a first direction (y) between first and second data lines 114 in a first column) and providing a first power voltage to the first and second pixels (See paragraph [0090] and paragraph [0124]: potential Vel is provided to the first and second pixels via 81a; See paragraph [0012]: By making the constant potential Vel available for use by the first and second pixels to provide shielding functions, 81a provides a first power voltage to the first and second pixels; See paragraph [0136]: Furthermore, as shown in FIG. 12, by overlapping the holding capacity 135 with a part of 81a, the constant potential Vel is provided to the first and second pixels in order to strengthen the shielding function for the overlapped portion),
wherein the driving voltage line includes a first portion overlapping a first transistor of a plurality of first pixel transistors (See FIG. 2: 140) of the first pixel and connected to the first transistor, a second portion overlapping a second transistor (See FIG. 2: 140), corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and connected to the second transistor and a third portion connecting the first portion to the second portion (See annotated FIG. 12 below: the driving voltage line 81a includes a first portion labeled “1” overlapping a first transistor 140 of a plurality of first pixel transistors of the first pixel, a second portion labeled “2” overlapping a second transistor 140, corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and a third portion labeled “3” connecting the first portion to the second portion) (See paragraph [0139], last five lines: Since 81a is connected to power supply line 116, which is connected to each of the pixel transistors, the first and second portion are also connected to the first transistor and second transistor), and 
wherein the first portion of the driving voltage line is closer to the first data line than the second data line (See annotated FIG. 12 below: the first portion labeled “1” is closer to the first data line 114 (leftmost in the figure) than the second data line (rightmost in the figure). Specifically, a distance between “1” and the first data line 114 is less than a distance between “1” and the second data line 114. Furthermore, a distance between “1” and the first data line 114 is less than a distance between the first data line 114 and the second data line 114), and the second portion of the driving voltage line is closer to the second data line than the first data line (See annotated FIG. 12 below: the second portion labeled “2” is closer to the second data line 114 (rightmost in the figure) than the first data line 114 (leftmost in the figure). Specifically, a distance between “2” and the second data line 114 is less than a distance between “2” and the first data line 114. Furthermore, a distance between “2” and the second data line 114 is less than a distance between the first data line 114 and the second data line 114).

    PNG
    media_image1.png
    805
    533
    media_image1.png
    Greyscale

(as taught by Nomura in view of Kajiyama, and in further view of Choi) by including a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, wherein the driving voltage line includes the claimed first, second and third portions (as taught by Fujita), resulting in the driving voltage line being disposed between the first data line and the second data line and the second data line being between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column (As shown in FIG. 12 of Fujita, the driving voltage line is between the pixel and the data line 114. Therefore, by implementing the driving voltage line in this manner into the arrangement taught by Nomura in view of Kajiyama, and in further view of Choi, the first data line, the driving voltage line, the second data line and the shield line would be disposed in the claimed manner in the first column). Doing so would allow for the driving voltage line to shield the pixels from noise generated from the data lines (See Fujita, paragraph [0098]).
	Nomura in view of Kajiyama, in further view of Choi, and in further view of Fujita does not explicitly teach:
	wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	A driving voltage line (172) includes a third portion that extends in an inclined direction intersecting a first direction and a second direction crossing the first direction to connect a first portion and a second portion with each other (See annotated FIG. 4 below: 172 includes a third portion that extends in an inclined direction intersecting a first direction (a vertical direction) and a second direction (a horizontal direction) crossing the first direction to connect a first portion (a top portion) and a second portion (a bottom portion) with each other).

    PNG
    media_image2.png
    826
    568
    media_image2.png
    Greyscale

a device which differed from the claimed device by the substitution of the third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Kim teaches the substituted element of a third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Their functions were known in the art to dispose a driving voltage line parallel to a data line (See the above discussed figures of Fujita; See Kim, paragraph [0040]). The arrangement of the third portion taught by Nomura in view of Kajiyama, in further view of Choi, and in further view of Fujita could have been substituted with the third portion extending in the claimed manner, as taught by Kim and the results would have been predictable and resulted in the third portion extending in an inclined direction while remaining parallel to the data line. For instance, the inclined third portion could have been placed in the location illustrated in annotated FIG. 12 of Fujita below to connect the first and second portion to each other.

    PNG
    media_image3.png
    805
    533
    media_image3.png
    Greyscale



Regarding Claim 19, Nomura in view of Kajiyama, in further view of Choi, in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Nomura in view of Kajiyama, in further view of Choi, in further view of Fujita, and in further view of Kim teaches:
The display device of claim 17, further comprising an initialization voltage line intersecting the first and second data lines and extending in the second direction, wherein the shield line of the at least one of the pixel areas is electrically connected to the initialization voltage line (See Nomura, FIG. 3: the line marked “SHIELDING LINE” and extending in the second direction, wherein S3 is electrically connected to the shielding line; As discussed above, the first and second data lines are arranged in the manner of DTLo and DTLe in FIG. 1 of Kajiyma. Therefore, as combined the initialization voltage line of Nomura intersects the first and second data lines and extends in a second direction crossing the first direction; See Nomura, paragraph [0064], lines 3-6; Examiner is interpreting the reset potential as being an "initialization voltage". Therefore, the shielding line, which is connected the shielding lines S1 to S3, is an initialization voltage line).

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20120105412 A1), hereinafter Kang, in view of Kajiyama, in further view of Fujita, and in further view of Kim.

Regarding Claim 1, Kang teaches:
A display device (FIG. 1; See also annotated FIG. 3B below) comprising:
a first pixel in a first column and a first row (See FIG. 3B: a first pixel P in a first column and a first row), the first pixel including a plurality of first pixel transistors (See FIG. 3B: T1-T6); 
a second pixel in the first column and a second row adjacent to the first row (See FIG. 1: a second pixel in the first column and a second row adjacent to the first row), the second pixel including a plurality of second pixel transistors (See FIG. 3B: T1-T6); 
(See annotated FIG. 3B below: a first data line extending in a first direction in the first column and connected to the first pixel in the first column is labeled “1”); 
a second data line spaced apart from and parallel to the first data line in the second column and connected to a third pixel in a second column (See annotated FIG. 3B below: a second data line spaced apart from and parallel to the first data line in the second column and connected to a third pixel in a second column is labeled “2”);
a shield line extending in the first direction (See annotated FIG. 3B below: a shield line extending in the first direction is labeled “4”; See paragraph [0081], lines 10-14).

    PNG
    media_image5.png
    615
    735
    media_image5.png
    Greyscale

Kang does not explicitly teach:

wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel so that a first transistor of the plurality of first pixel transistors of the first pixel is adjacent to the first data line, and a second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line;
a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, 
wherein the driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other,
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line;
wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column.
However, in the same field of endeavor, image display devices (Kajiyama, Abstract), Kajiyama teaches:
	A display device (FIG. 1) comprising: 
a first pixel in a first column and a first row (See FIG. 1: a first pixel in a first column PRO and a first row PLI), the first pixel including a plurality of first pixel transistors (See FIG. 2: T1-T3); 
a second pixel in the first column and a second row adjacent to the first row (See FIG. 1: a second pixel in the first column PRO and a second row PLI adjacent to the first row PLI), the second pixel including a plurality of second pixel transistors (See FIG. 2: T1-T3); 
(FIG. 1: DTLo extending in a first (y) direction in the first column and connected to the first pixel in the first column); 
a second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column (FIG. 1: DTLe spaced apart from and parallel to DTLo in the first column and connected to the second pixel in the first column); 
wherein an arrangement, in a second direction crossing the first direction, of the plurality of second pixel transistors of the second pixel is opposite to an arrangement, in the second direction, of the plurality of first pixel transistors of the first pixel (See FIG. 4, illustrating an arrangement of the plurality of second pixel transistors of the second pixel; See FIG. 3, illustrating an arrangement of the plurality of first pixel transistors of the first pixel; Comparing FIGS. 3 and 4, the arrangement in a second direction crossing the first direction of the pixels transistors in the first and second pixels are opposite) so that a first transistor (FIG. 2: T1) of the plurality of first pixel transistors of the first pixel is adjacent to the first data line (See FIG. 3: T1 is adjacent to DTLo), and a second transistor (FIG. 2: T1), corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel is adjacent to the second data line (See FIG. 4: T1 is adjacent to DTLe);
a driving voltage line extending in the first direction in the first column and providing a first power voltage (See FIG. 1: a driving voltage line (leftmost PWL) extending in the first direction and providing a first power voltage); and
a power line extending in the first direction (FIG. 1: a power line (PWL) extending in the first (y) direction to the right of the first pixel),
wherein the first data line is disposed between the driving voltage line and the second data line and the second data line is between the driving voltage line and the power line so that the driving voltage line, the first data line, the second data line and the power line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column (See FIG. 1: DTLo is disposed between the leftmost PWL and DTLe and DTLe is between the leftmost PWL and the power line PWL so that the leftmost PWL, DTLo, DTLe and the power line PWL are spaced apart from each other as listed in a second direction crossing the first direction, in the first column; See also FIGS. 3 and 4, showing this arrangement in the first column).
(as taught by Kang) so the second data line spaced apart from and parallel to the first data line in the first column and connected to the second pixel in the first column, while adopting the opposite arrangement of the transistors in the first and second pixel (as taught by Kajiyama). In other words, it would have been obvious to arrange the first and second data lines of Kang in the manner of the first and second data lines of Kajiyama, where the power line of Kajiyama is analogous to the shield line of Kang. Doing so would allow for the display device to execute a display control for the odd-numbered pixel rows and a display control for the even-numbered pixel rows in parallel (See Kajiyama, paragraph [0061], lines 3-13).
Kang in view of Kajiyama does not explicitly teach:
a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, 
wherein the driving voltage line includes a first portion overlapping the first transistor of the plurality of first pixel transistors of the first pixel, a second portion overlapping the second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and a third portion connecting the first portion to the second portion, 
wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other,
wherein the first portion of the driving voltage line is closer to the first data line than the second data line, and the second portion of the driving voltage line is closer to the second data line than the first data line;
wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column.
However, in the same field of endeavor, electro-optical devices (Fujita, Abstract), Fujita teaches:
a driving voltage line extending in the first direction between first and second data lines in a first column (See FIG. 12: 81a extending in a first direction (y) between first and second data lines 114 in a first column) and providing a first power voltage to the first and second pixels (See paragraph [0090] and paragraph [0124]: potential Vel is provided to the first and second pixels via 81a; See paragraph [0012]: By making the constant potential Vel available for use by the first and second pixels to provide shielding functions, 81a provides a first power voltage to the first and second pixels; See paragraph [0136]: Furthermore, as shown in FIG. 12, by overlapping the holding capacity 135 with a part of 81a, the constant potential Vel is provided to the first and second pixels in order to strengthen the shielding function for the overlapped portion),
wherein the driving voltage line includes a first portion overlapping a first transistor of a plurality of first pixel transistors (See FIG. 2: 140) of the first pixel and connected to the first transistor, a second portion overlapping a second transistor (See FIG. 2: 140), corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and connected to the second transistor and a third portion connecting the first portion to the second portion (See annotated FIG. 12 below: the driving voltage line 81a includes a first portion labeled “1” overlapping a first transistor 140 of a plurality of first pixel transistors of the first pixel, a second portion labeled “2” overlapping a second transistor 140, corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and a third portion labeled “3” connecting the first portion to the second portion) (See paragraph [0139], last five lines: Since 81a is connected to power supply line 116, which is connected to each of the pixel transistors, the first and second portion are also connected to the first transistor and second transistor), and 
wherein the first portion of the driving voltage line is closer to the first data line than the second data line (See annotated FIG. 12 below: the first portion labeled “1” is closer to the first data line 114 (leftmost in the figure) than the second data line (rightmost in the figure). Specifically, a distance between “1” and the first data line 114 is less than a distance between “1” and the second data line 114. Furthermore, a distance between “1” and the first data line 114 is less than a distance between the first data line 114 and the second data line 114), and the second portion of the driving voltage line is closer to the second data line than the first data line (See annotated FIG. 12 below: the second portion labeled “2” is closer to the second data line 114 (rightmost in the figure) than the first data line 114 (leftmost in the figure). Specifically, a distance between “2” and the second data line 114 is less than a distance between “2” and the first data line 114. Furthermore, a distance between “2” and the second data line 114 is less than a distance between the first data line 114 and the second data line 114).

    PNG
    media_image1.png
    805
    533
    media_image1.png
    Greyscale

(as taught by Kang in view of Kajiyama) by including a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, wherein the driving voltage line includes the claimed first, second and third portions (as taught by Fujita), resulting in the driving voltage line being disposed between the first data line and the second data line and the second data line being between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column (As shown in FIG. 12 of Fujita, the driving voltage line is between the pixel and the data line 114. Therefore, by implementing the driving voltage line in this manner into the arrangement taught by Kang in view of Kajiyama, the first data line, the driving voltage line, the second data line and the shield line would be disposed in the claimed manner in the first column). Doing so would allow for the driving voltage line to shield the pixels from noise generated from the data lines (See Fujita, paragraph [0098]).
	Kang in view of Kajiyama in further view of Fujita does not explicitly teach:
	wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	A driving voltage line (172) includes a third portion that extends in an inclined direction intersecting a first direction and a second direction crossing the first direction to connect a first portion and a second portion with each other (See annotated FIG. 4 below: 172 includes a third portion that extends in an inclined direction intersecting a first direction (a vertical direction) and a second direction (a horizontal direction) crossing the first direction to connect a first portion (a top portion) and a second portion (a bottom portion) with each other).

    PNG
    media_image2.png
    826
    568
    media_image2.png
    Greyscale

a device which differed from the claimed device by the substitution of the third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Kim teaches the substituted element of a third portion that extends in an inclined direction intersecting the first direction and a second direction crossing the first direction. Their functions were known in the art to dispose a driving voltage line parallel to a data line (See the above discussed figures of Fujita; See Kim, paragraph [0040]). The arrangement of the third portion taught by Kang in view of Kajiyama in further view of Fujita could have been substituted with the third portion extending in the claimed manner, as taught by Kim and the results would have been predictable and resulted in the third portion extending in an inclined direction while remaining parallel to the data line. For instance, the inclined third portion could have been placed in the location illustrated in annotated FIG. 12 of Fujita below to connect the first and second portion to each other.

    PNG
    media_image3.png
    805
    533
    media_image3.png
    Greyscale



Regarding Claim 7, Kang in view of Kajiyama in further view of Fujita, and in further view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang teaches:
The display device of claim 1, further comprising: a second voltage line providing a second power voltage different from the first power voltage, wherein the shield line is electrically connected to the second voltage line (See annotated FIG. 3B below: a second voltage line having a second power voltage different from the first power voltage, wherein the shield line is electrically connected to the second voltage line is labeled “6”; See paragraph [0069], lines 4-6).

    PNG
    media_image5.png
    615
    735
    media_image5.png
    Greyscale


Response to Arguments
Applicant’s arguments (dated 05/03/2021) have been considered but are respectfully not persuasive in part and moot on the grounds of new rejections.

Rejections of claims 1, 5 and 6 over Nomura in view of Kajiyama, in further view of Fujita, and in further view of Kim
Applicant argues (Remarks, pages 12-17 and 22-23) that the cited references don’t teach “wherein the driving voltage line includes a first portion overlapping a first transistor of the plurality of first pixel transistors of the first pixel and connected to the first transistor, a second portion overlapping a second transistor, corresponding to the first transistor, of the plurality of second pixel transistors of the second pixel in the first column and connected to the second transistor, and a third portion connecting the first portion to the second portion”, as recited in claim 1. Specifically, Applicant argues that Fujita does not explicitly teach that the first portion of the driving voltage line is connected to the first transistor and the second portion of the driving voltage line is connected to the second transistor. The Examiner respectfully disagrees. As discussed in the above rejections, Fujita teaches: wherein the driving voltage line includes a first portion overlapping a first transistor of a plurality of first pixel transistors (See FIG. 2: 140) of the first pixel and connected to the first transistor, a second portion overlapping a second transistor (See FIG. 2: 140), corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and connected to the second transistor and a third portion connecting the first portion to the second portion (See annotated FIG. 12 below: the driving voltage line 81a includes a first portion labeled “1” overlapping a first transistor 140 of a plurality of first pixel transistors of the first pixel, a second portion labeled “2” overlapping a second transistor 140, corresponding to the first transistor, of a plurality of second pixel transistors of the second pixel in the first column and a third portion labeled “3” connecting the first portion to the second portion) (See paragraph [0139], last five lines: Since 81a is connected to power supply line 116, which is connected to each of the pixel transistors, the first and second portion are also connected to the first transistor and second transistor).

    PNG
    media_image1.png
    805
    533
    media_image1.png
    Greyscale


Applicant argues (Remarks, pages 17-20) that the cited references don’t teach “wherein the third portion extends in an inclined direction intersecting the first direction and the second direction to connect the first portion and the second portion with each other”, as recited in claim 1. In particular, Applicant argues that Kim as combined with the base references does not render this limitation obvious. The Examiner respectfully disagrees. As clarified in the rejection above, it would have been obvious to one of ordinary skill in the art to include the inclined third portion taught by Kim in Nomura in view of Kajiyama, in further view of Fujita by placing the inclined third portion in the location illustrated in annotated FIG. 12 of Fujita below to connect the first and second portion to each other.

    PNG
    media_image3.png
    805
    533
    media_image3.png
    Greyscale

(See the above discussed figures of Fujita; See Kim, paragraph [0040]) by including the inclined third portion taught by Kim. Therefore, including the inclined portion would have constituted simple substitution of one known element (a driving voltage line without an inclined third portion) for another (a driving voltage line with an inclined third portion) to obtain predictable results (providing the driving voltage line parallel to the data line) (See MPEP 2143 I. B.). Therefore, the Examiner respectfully submits that a prima facie case of obviousness has been properly established using the cited references.
Applicant argues (Remarks, page 20) that the cited references don’t teach “wherein the driving voltage line is disposed between the first data line and the second data line and the second data line is between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column”, as recited in claim 1. The Examiner respectfully disagrees. As discussed in the above rejections, Kajiyama teaches: wherein the first data line is disposed between the driving voltage line and the second data line and the second data line is between the driving voltage line and the power line so that the driving voltage line, the first data line, the second data line and the power line are spaced apart from each other as listed in a second direction crossing the first direction, in the first column (See FIG. 1: DTLo is disposed between the leftmost PWL and DTLe and DTLe is between the leftmost PWL and the power line PWL so that the leftmost PWL, DTLo, DTLe and the power line PWL are spaced apart from each other as listed in a second direction crossing the first direction, in the first column; See also FIGS. 3 and 4, showing this arrangement in the first column). Furthermore, including a driving voltage line extending in the first direction between the first and second data lines in the first column and providing a first power voltage to the first and second pixels, wherein the driving voltage line includes the claimed first, second and third portions (as taught by Fujita), would result in the driving voltage line being disposed between the first data line and the second data line and the second data line being between the driving voltage line and the shield line so that the first data line, the driving voltage line, the second data line and the shield line are spaced apart from each other as listed in the second direction, in the first column (As shown in FIG. 12 of Fujita, the driving voltage line is between the pixel and the data line 114. Therefore, by implementing the driving voltage line in this manner into the arrangement taught by Nomura in view of Kajiyama, the first data line, the driving voltage line, the second data line and the shield line would be disposed in the claimed manner in the first column). Doing so would (See Fujita, paragraph [0098]). Therefore, the Examiner respectfully submits that the combination of references teaches the claimed arrangement of two data lines and two voltage lines in each column.

	Rejections of claims 17, 18 and 20 over Asano in view of Kajiyama, in further view of Choi, in further view of Fujita, and in further view of Kim
Applicant argues (Remarks, page 21) that the cited references don’t teach the limitations of claim 17 for the reasons discussed with regard to claim 1. For the above reasons discussed with regard to claim 1, Applicant’s arguments regarding claims 17, 18 and 20 are not persuasive to overcome the current grounds of rejection.

Rejections of claims 9-12 and 23 over Kajiyama in view of Asano, in further view of Fujita, and in further view of Kim
Applicant argues (Remarks, pages 21-22) that the cited references don’t teach the limitations of claim 9 for the reasons discussed with regard to claim 1. For the above reasons discussed with regard to claim 1, Applicant’s arguments regarding claims 9-12 and 23 are not persuasive to overcome the current grounds of rejection.

Rejections of claims 9 and 13-16 over Kajiyama in view of Nomura, in further view of Fujita, and in further view of Kim
Applicant argues (Remarks, page 22) that the cited references don’t teach the limitations of claim 9 for the reasons discussed with regard to claim 1. For the above reasons discussed with regard to claim 1, Applicant’s arguments regarding claims 9 and 13-16 are not persuasive to overcome the current grounds of rejection.

	Rejections of claims 17 and 19 over Nomura in view of Kajiyama, in further view of Choi, in further view of Fujita, and in further view of Kim
Applicant argues (Remarks, page 23) that the cited references don’t teach the limitations of claim 17 for the reasons discussed with regard to claim 1. For the above reasons discussed with regard to claim 1, Applicant’s arguments regarding claims 17 and 19 are not persuasive to overcome the current grounds of rejection.

Rejections of claims 1 and 7 over Kang in view of Kajiyama, in further view of Fujita, and in further view of Kim
Applicant argues (Remarks, page 23) that the cited references don’t teach the limitations of claim 1 for the reasons discussed with regard to claim 1. For the above reasons discussed with regard to claim 1, Applicant’s arguments regarding claims 1 and 7 are not persuasive to overcome the current grounds of rejection.

For the above reasons, Applicant’s arguments are not persuasive to overcome the current grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692